DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/23/2021.
Claims 1-24 are pending of which claims 1, 12 and 23-24are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant’ abstract should avoid using phrases which can be implied, such as, “the disclosure relates” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is being considered by the examiner.
35 USC 112,6TH Considerations
Claim limitation “means for determining a set of parameters for generating a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook associated with a particular downlink control information (DCI) format of a plurality of DCI formats, wherein the particular DCI format is associated with a particular priority of a plurality of priorities; and means for generating the HARQ-ACK codebook based at least in part on the set of parameters” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for …; and means for” coupled with functional language “determining a set of parameters for generating a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook associated with a particular downlink control information (DCI) format of a plurality of DCI formats, wherein the particular DCI format is associated with a particular priority of a plurality of priorities; generating the HARQ-ACK codebook based at least in part on the set of parameters” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

24. An apparatus for wireless communication, comprising: means for determining a set of parameters for generating a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook associated with a particular downlink control information (DCI) format of a plurality of DCI formats, wherein the particular DCI format is associated with a particular priority of a plurality of priorities(see fig.4, 410, see para.0064); and means for generating the HARQ-ACK codebook based at least in part on the set of parameters(see fig.4, 420, see para.0065).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 24 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by OPPO (Summary#1 on UCI enhancements for R16 URLLC, 3GPP TSG RAN WG1 #100-e- eMeeting, February 24th – March 6th, 2020, R1-2001016).
Regarding claim 1 and 24, OPPO discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a set of parameters for generating a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook associated with a particular downlink control information (DCI) format of a plurality of DCI formats(see page 3, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats, see page 2, 9.1.2-9.1.2.1,  for generating type 1 HACQ-ACK codebook in physical uplink control channel…for DCI format 1-2), wherein the particular DCI format is associated with a particular priority of a plurality of priorities(see page 21, 4.2.1, which discusses for DCI format 0-0/0-1/1-1, default priority should be low. However, considering DCI format 0-2/1-2…, the default priority of DCI format 0-2/1-2 should be high, thus particular DCI format with priority); and
generating the HARQ-ACK codebook (see page 2, 9.1.2-9.1.2.1,  HARQ-ACK codebook that UE transmits in a slot indicated by a value of a PDSCH-to-HARQ feedback timing indicator field in a correspond DCI format 1-1 and  generating type 1 HACQ-ACK codebook in physical uplink control channel…for DCI format 1-2)based at least in part on the set of parameters(see page 3, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats).
Regarding claim 2, OPPO discloses receiving DCI scheduling a physical downlink shared channel (PDSCH) communication(see page 2, see 9.1.2.1, which discusses UE is configured to monitor PDCCH for refers only to the DCI format(s) that can schedule a PDSCH…), the DCI having the particular DCI format(see page .3, if the UE is configured to monitor PDCCH format 1-1 and DCI 1-2, thus having particular DCI format 1-1 and 1-2); and 
transmitting HARQ-ACK information, associated with the PDSCH communication, according to the HARQ-ACK codebook(see page 4, 9.1.2.2, which discusses UE generating by transmitting HARQ-ACK information…only for the PDSCH reception as described in clause 9.1.2, also 9.1.2.1, that discusses Type 1 HARQ-ACK codebook).
Regarding claim 3, OPPO discloses wherein the set of parameters includes at least one(due at least one, only of them is considered) of a time domain resource allocation, a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values, or a candidate PDSCH occasion timing(see page, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats).
Regarding claim 4, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats (see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….), the particular priority is a low priority(see page 21, 4.2.1, which discusses for DCI format 0-0/0-1/1-1, default priority should be low. However, considering DCI format 0-2/1-2…, the default priority of DCI format 0-2/1-2 should be high, thus particular DCI format with priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement parameter (see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 5, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a low priority(see page 33, which discusses  a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority,  see page 41, which discusses even though PDSCH scheduled by DCI format 1_2 may be for URLLC, the HARQ-ACK priority does not necessarily need to have high priority, especially if the latency requirement is too stringent and does not allow HARQ retransmissions. In this case, Option 2 would still allow both DCI format 1_1 and 1_2 to be associated with low HARQ-ACK priority), and the set of parameters includes a set of PDSCH-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement for DCI format type 1-2 parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 6, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….),, and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….,) the particular priority is a high priority(see page 33, which discusses a DCI format 1_1 or a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority, see page 41, each of the DCI formats 0_1/1_1/0_2/1_2 is RRC configured with either low or high priority for HARQ-ACK/PUSCH, thus any priority includes high priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 7, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a high priority(see page 41, which discusses DCI formats 0_2/1_2 always corresponds to high priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement for DCI format type 1-2 parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 8, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….), the particular priority is a low priority(see page 41, which discusses DCI formats 0_1/1_1 always corresponds to low priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b)	on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 9, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….),, and the particular DCI format is DCI format type 1-2 see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a low priority(see page 33, which discusses  a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority,  see page 41, which discusses even though PDSCH scheduled by DCI format 1_2 may be for URLLC, the HARQ-ACK priority does not necessarily need to have high priority, especially if the latency requirement is too stringent and does not allow HARQ retransmissions. In this case, Option 2 would still allow both DCI format 1_1 and 1_2 to be associated with low HARQ-ACK priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list for a DCI format type 1-2 message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 10, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….,), the particular priority is a high priority(see page 33, which discusses a DCI format 1_1 or a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority, see page 41, each of the DCI formats 0_1/1_1/0_2/1_2 is RRC configured with either low or high priority for HARQ-ACK/PUSCH, thus any priority includes high priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 11, OPPO discloses, wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….,), the particular priority is a high priority(see page 41, which discusses DCI formats 0_2/1_2 always corresponds to high priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list for a DCI format type 1-2 message of a PDSCH configuration message see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO (Summary#1 on UCI enhancements for R16 URLLC, 3GPP TSG RAN WG1 #100-e- eMeeting, February 24th – March 6th, 2020, R1-2001016) and in view of Lin et al (US 2021/0144688).

Regarding claim 12, 23, OPPO discloses a user equipment (UE) for wireless communication, comprising:
determining a set of parameters for generating a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook associated with a particular downlink control information (DCI) format of a plurality of DCI formats(see page 3, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats, see page 2, 9.1.2-9.1.2.1,  for generating type 1 HACQ-ACK codebook in physical uplink control channel…for DCI format 1-2), wherein the particular DCI format is associated with a particular priority of a plurality of priorities(see page 21, 4.2.1, which discusses for DCI format 0-0/0-1/1-1, default priority should be low. However, considering DCI format 0-2/1-2…, the default priority of DCI format 0-2/1-2 should be high, thus particular DCI format with priority); and
generating the HARQ-ACK codebook (see page 2, 9.1.2-9.1.2.1,  HARQ-ACK codebook that UE transmits in a slot indicated by a value of a PDSCH-to-HARQ feedback timing indicator field in a correspond DCI format 1-1 and  generating type 1 HACQ-ACK codebook in physical uplink control channel…for DCI format 1-2)based at least in part on the set of parameters(see page 3, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats).
As discussed above, although OPPO discloses a user equipment (UE) (see page 3), OPPO  does not explicitly show the use of “a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to” as required by present claimed invention.  However, including “a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to” would have been obvious to one having ordinary skill in the art as evidenced by Lin’688.
In particular, in the same field of endeavor, Lin’688 teaches the use of a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to(see fig.2, see para.009, see para.0129-0134, see para.0133, for computer storage media).
 In view of the above, having the system of OPPO and then given the well-established teaching of Lin’688, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OPPO to include “a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to” as taught by Lin’688, since Lin’688 stated in para.0005+ that such a modification would provide an efficient system that uniform different DCI formats.
Regarding claim 13, OPPO discloses receiving DCI scheduling a physical downlink shared channel (PDSCH) communication(see page 2, see 9.1.2.1, which discusses UE is configured to monitor PDCCH for refers only to the DCI format(s) that can schedule a PDSCH…), the DCI having the particular DCI format(see page .3, if the UE is configured to monitor PDCCH format 1-1 and DCI 1-2, thus having particular DCI format 1-1 and 1-2); and 
transmitting HARQ-ACK information, associated with the PDSCH communication, according to the HARQ-ACK codebook(see page 4, 9.1.2.2, which discusses UE generating by transmitting HARQ-ACK information…only for the PDSCH reception as described in clause 9.1.2, also 9.1.2.1, that discusses Type 1 HARQ-ACK codebook).
Regarding claim 14, OPPO discloses wherein the set of parameters includes at least one(due at least one, only of them is considered) of a time domain resource allocation, a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values, or a candidate PDSCH occasion timing(see page, which discusses c) determine the row indexes as set of parameters of the table that are provided by the union  of row indexes of the applicable time domain resource allocation tables for DCI format 1-1 as a particular downlink control information (DCI) format and according to table 5.1.2.1.1-1 and for DCI format 1-2 as a particular downlink control information (DCI) format  according to table 5.1.2.1.1-1A if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats).
Regarding claim 15, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats (see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….), the particular priority is a low priority(see page 21, 4.2.1, which discusses for DCI format 0-0/0-1/1-1, default priority should be low. However, considering DCI format 0-2/1-2…, the default priority of DCI format 0-2/1-2 should be high, thus particular DCI format with priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement parameter (see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 16, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-0 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a low priority(see page 33, which discusses  a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority,  see page 41, which discusses even though PDSCH scheduled by DCI format 1_2 may be for URLLC, the HARQ-ACK priority does not necessarily need to have high priority, especially if the latency requirement is too stringent and does not allow HARQ retransmissions. In this case, Option 2 would still allow both DCI format 1_1 and 1_2 to be associated with low HARQ-ACK priority), and the set of parameters includes a set of PDSCH-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement for DCI format type 1-2 parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 17, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….),, and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….,) the particular priority is a high priority(see page 33, which discusses a DCI format 1_1 or a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority, see page 41, each of the DCI formats 0_1/1_1/0_2/1_2 is RRC configured with either low or high priority for HARQ-ACK/PUSCH, thus any priority includes high priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 18, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a high priority(see page 41, which discusses DCI formats 0_2/1_2 always corresponds to high priority), and the set of parameters includes a set of physical downlink shared channel (PDSCH)-to-HARQ timing indicator values configured based at least in part on a downlink data to uplink acknowledgement for DCI format type 1-2 parameter(see page 3, which discusses if the UE is configured to monitor PDCCH for DCI 1-1 and DCI format 1-2…, k1 as values is provided/configured by the union of DL-dataToUL_ACK as uplink acknowledgement parameter  for DCI 1-1 and DL-dataToUL_ACK as uplink acknowledgement parameter for DCI format 1-2, where k1 is provided by the slot timing values (1, 2, 3, 4, 5, 6, 7 , 8) , see page 44,  9.1.2, see page 46).
Regarding claim 19, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1 (see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….), the particular priority is a low priority(see page 41, which discusses DCI formats 0_1/1_1 always corresponds to low priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b)	on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 20, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….),, and the particular DCI format is DCI format type 1-2 see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….), the particular priority is a low priority(see page 33, which discusses  a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority,  see page 41, which discusses even though PDSCH scheduled by DCI format 1_2 may be for URLLC, the HARQ-ACK priority does not necessarily need to have high priority, especially if the latency requirement is too stringent and does not allow HARQ retransmissions. In this case, Option 2 would still allow both DCI format 1_1 and 1_2 to be associated with low HARQ-ACK priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list for a DCI format type 1-2 message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 21, OPPO discloses wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-1(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 as particular DCI format and DCI Format 1-2 as plurality of DCI formats….,), the particular priority is a high priority(see page 33, which discusses a DCI format 1_1 or a DCI format 1_2 can schedule a PDSCH reception and trigger a PUCCH transmission with corresponding HARQ-ACK information of any priority, see page 41, each of the DCI formats 0_1/1_1/0_2/1_2 is RRC configured with either low or high priority for HARQ-ACK/PUSCH, thus any priority includes high priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list message of a PDSCH configuration message(see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).
Regarding claim 22, OPPO discloses, wherein the UE is configured to monitor a physical downlink control channel (PDCCH) with multiple DCI formats(see page 3, which discusses c) if the UE is configured to monitor PDCCH  for DCI format 1-1 and DCI Format 1-2 as plurality of DCI formats….), and the particular DCI format is DCI format type 1-2(see page 3, which discusses c) if the UE is configured to monitor PDCCH for DCI format 1-1 and DCI Format 1-2 as particular DCI format ….,), the particular priority is a high priority(see page 41, which discusses DCI formats 0_2/1_2 always corresponds to high priority), and the set of parameters includes a set of row indices for physical downlink shared channel (PDSCH) occasions that is a union of a first set of row indices and a second set of row indices of a PDSCH time domain allocation list for a DCI format type 1-2 message of a PDSCH configuration message see page 3, which discusses for determining the set of 
    PNG
    media_image1.png
    21
    31
    media_image1.png
    Greyscale
 occasions for candidate PDSCH receptions a DL BWP provided by firstActiveDownlinkBWP-Id. The determination is based: b) on a set of row indexes 
    PNG
    media_image2.png
    15
    15
    media_image2.png
    Greyscale
 of a table… If the UE is configured to monitor PDCCH for DCI format 1_0 and DCI format 1_2 on a serving cell c, the row indexes of the table are provided by the union of a first set of row indexes that is provided by pdsch-TimeDomainAllocationList in pdsch-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214] and a second set of row indexes that is provided by the the applicable time domain resource allocation tables for DCI format 1_2 according to Table 5.1.2.1.1-1A of [6, TS 38.214], or by the union of the first set of row indexes, the second set of row indexes and a third set of row indexes, if provided by pdsch-TimeDomainAllocationList in pdsch-Config).






Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474